Citation Nr: 0811232	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran has 
a current back disorder.

2. The competent medical evidence does not show a 
relationship between the back disorder and an in-service 
disease or injury.  


CONCLUSION OF LAW

The competent evidence shows that the current back disorder 
is not related to active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A September 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for a back disorder.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  Therefore, 
the Board finds that the requirements of VCAA regarding the 
duty to notify have been met and that VA has no further duty 
prior to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
VA examinations, and private medical records and letters.  
The veteran's private treatment records for the years 1952 to 
1995 regarding his back are unavailable.  The VA was informed 
by the chiropractor that he sold his practice and the medical 
records were subsequently thrown away.  The veteran also 
provided lay statements to prove his claims.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The veteran submitted Form 646 dated April 
2007 certifying that he rested the appeal on the answers to 
the statement of the case and he had no further argument.  
There is no indication in the file that there are additional 
relevant records that have not been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claim for Service Connection

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Heuere v. 
Brown, 7 Vet. App. 379, 384 (1995).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991) (competent lay evidence concerning manifestations of a 
disease may form the basis for an award of service connection 
where a claimant develops a chronic disease within a 
presumptive period but has no in-service diagnosis of such 
disease).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran claims service connection for a back disorder.  
He contends that he slipped on some steps on a ship and 
injured his back during a typhoon in the Pacific Ocean while 
in military service and that he has had problems with his 
back ever since that injury.  The RO denied this claim in a 
September 2005 rating decision.  The veteran appeals this 
decision.

In this matter, the evidence shows that the veteran has a 
current back disorder.  Magnetic Resonance Imaging in April 
2005 showed the veteran with degenerative disc and joint 
disease at all lumbar levels, but most severe from L5 to S1 
in terms of disc space narrowing.  Private medical records 
also show the veteran's complaints of back pain, x-ray and 
Magnetic Resonance Imaging showing degenerative disc disease 
and two surgical procedures on the veteran's back.   

There is no medical evidence that the veteran injured his 
back in service.  The service medical records do not show 
that the veteran complained of any back pain or that the 
veteran was treated for any back problems while in service.  
The July 1946 exit examination report reveals that the 
veteran's back was normal.  However, the veteran submitted a 
statement dated December 2006 from a fellow service member 
who served with the veteran on the same ship.  The service 
member asserted that he witnessed the veteran fall down metal 
stairs leading to the engine room and that afterwards the 
veteran complained about the pain in his back all the time.   
The U.S. Court of Appeals for the Federal Circuit has held 
that "[w]hile the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of records does not, in and 
of itself, render lay evidence not credible." Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006).  Furthermore, 
the veteran's chiropractor from 1952 or 1953 to 1995 wrote a 
letter stating that the veteran mentioned he injured his back 
while in service.  In weighing the evidence, the Board 
determines that the evidence regarding an in-service back 
injury is in equipoise, and therefore the benefit of the 
doubt will be given to the veteran.  

There is objective evidence that the veteran sought treatment 
for his back during the years following the veteran's 
discharge from service.  The veteran's private chiropractor 
asserted that he treated the veteran from 1952 or 1953 until 
1995 for his lower back problems and that he recalls the 
veteran brought records with him from his previous treatments 
that date back to 1946.  See private chiropractor letter 
dated in March 2006.  However, the veteran stated that after 
he returned home after military service, he engaged in manual 
labor, such as lifting milk cans and balling hay.  See Notice 
of Disagreement dated November 2005.  He then started having 
problems with his back and sought treatment from a 
chiropractor.  Id. 

It is important to note that the medical treatment records do 
not indicate that the veteran attributed his back pain to the 
fall he had in the Navy.  See hospital records dated in 
October 1958, April 1988, December 1994 and May 2003 VA 
treatment records.  Hospital medical records from October 
1958 where the veteran underwent a laminectomy noted that the 
veteran worked in construction and had previously injured his 
back from lifting some heavy planking about one year prior to 
the surgery.  The records noted that there was no other 
medical history that contributed to the veteran's current 
condition.  In 1994, the veteran sought treatment for 
incapacitating back pain and the medical history documented 
the veteran stating that he hurt his back in 1957 and he 
experienced pain on and off ever since that incident.  The 
medical records indicate that the veteran first attributed 
his back pain to the fall in service at the April 2005 VA 
examination.  The Board finds that the statements the veteran 
made to his health care provider in 1958 and 1994 to be more 
probative than that made in the 2005 VA examination, which 
occurred many years later.  None of the medical records over 
the many years the veteran had been treated for his back 
disorder note the veteran stating he had initially hurt his 
back while in the military.  The veteran's lack of statements 
attributing his back disorder to military service or even 
mentioning the in-service injury in the process of seeking 
treatment is highly probative because the veteran has a 
strong incentive to tell the truth when seeking medical care.

Furthermore, the competent medical evidence of record does 
not support the veteran's contention that his current back 
disorder is related to the back injury in service.  After 
review of the claims folder and private medical records 
provided by the veteran and the examination of the veteran, 
the January 2005 VA examiner concluded that it was less 
likely as not the veteran's current back disorder was related 
to the fall in military service.  There is no other competent 
medical evidence that links the veteran's current disorder to 
his service. 

Moreover, the medical evidence from the physician who treated 
the veteran for lower back pain at Holy Cross Hospital in 
October 1958 noted that the onset of the veteran's back pain 
was from the incident where the veteran tried to move some 
heavy planking while working for a construction company 
causing the veteran to sustain acute pain in his low back.  
The physician noted that the veteran's history was non-
contributory to his back disorder.  This is strong evidence 
against a nexus between the veteran's current disability and 
his injury in service.  

The Board notes that the veteran is competent to report his 
symptoms, such as his back pain and the onset of that pain.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  In 
addition, the veteran's wife and brother are competent to 
report observing the veteran experiencing pain in his back.  
However, the veteran, his wife, and his brother are not 
medical professionals and their statements do not constitute 
competent medical evidence in regard to diagnosis or 
etiology.  Id. (lay persons are not competent to offer 
evidence that requires medical knowledge).  Therefore, the 
veteran, his wife, and his brother are not competent to state 
that the veteran's current back disorder is related to the 
fall in service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a back disorder is not warranted. 


ORDER

Entitlement to service connection for a back disorder is 
denied






____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


